Notice of Pre-AIA  or AIA  Status

          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
           The applicant’s amendment of 03/08/2021 necessitated a new ground of rejection as follows below:
Claim Rejection                                      
                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 is rejected under 35 USC 103 (a) as being unpatentable over Kimura (US Pat. 2009/0179974) in view of Yokouchi (US Pat 8,147,044).  

             Kimura discloses in Figures 1-3 a liquid supply system comprising:

            Regarding a part of claim 1, a liquid ejecting head (12) configured to eject a liquid (ink) (Figure 1);
a liquid supply flow path (37) configured to supply the liquid from a liquid container (30) containing the liquid to the liquid ejecting head (12) (Figure 1);
a pressurizing portion (40) pressurizing an inside of the liquid supply flow path (37) (Figure 1); and a valve (38) which is provided in the liquid supply flow path (37) and which opens the liquid 
            Regarding claim 2, wherein the pressurizing portion (40) pressurizes the inside of the liquid supply flow path (37) with air (Figures 1-2).
           Regarding claim 3, wherein the solenoid valve (38) in the open state is forcibly switched to the closed state by the displacement of the displacing portion (33) when a pressure in the pressurizing portion (40) is lower than a predetermined pressure (Figures 1-2).
            Regarding claim 4, wherein the solenoid valve (38) in the open state is forcibly switched to the closed state by the displacement of the displacing portion (33) when a pressure in
the pressurizing portion (40) is higher than a predetermined pressure (Figures 1-2).
            Regarding claim 5, an atmosphere opening valve (42) configured to communicate an inside of the pressurizing portion (40) with atmosphere, wherein the atmosphere opening valve (42) is switched from a closed state to an open state by the displacement of the displacing portion (33) when the pressure in the pressurizing portion (40) is higher than a predetermined pressure (Figures 1-2). 
             Regarding claim 6, a liquid ejecting head (12) configured to eject a liquid (ink) (Figure 1);
a liquid supply flow path (37) configured to supply the liquid from a liquid container (30) containing the liquid to the liquid ejecting head (12) (Figure 1);
a pressurizing portion (40) pressurizing an inside of the liquid supply flow path (37) (Figure 1); and
a valve (38) which is provided in the liquid supply flow path (37) and which opens the liquid supply flow path (37) in accordance with a pressure change in the pressurizing portion (40) (Figures 1-2).
            Regarding claim 9, an atmosphere opening valve (42) configured to communicate the inside of the pressurizing portion (40) which pressurizes the inside of the liquid supply flow path (37) with air, with atmosphere, wherein the atmosphere opening valve (42) is switched from the closed state to the open state by the displacement of the displacing portion (33) when the pressure in the liquid supply flow path (37) is higher than a predetermined pressure (Figures 1-2).




                Nevertheless, Yokouchi discloses in Figures 1-3 a liquid supply device comprising:


                Regarding a part of claim 1, a solenoid valve (45) which is provided in the liquid supply flow path (15a-15d, 15) and which opens the liquid supply flow path during energization and closes the liquid supply flow path during deenergization, wherein the pressurizing portion (43) has a displacing portion (29, 38)  configured to be displaced in accordance with a pressure change, and open and closed states of the solenoid valve (45) are forcibly switched a displacement of the displacing portion (Figures 2-3, col. 6, lines 32-67 and col. 14, lines 24-28).
                Regarding a part of claim 6, a solenoid valve (45) which is provided in the liquid supply flow path (15a-15d, 15) and which opens the liquid supply flow path during energization and closes the liquid supply flow path during deenergization, wherein the liquid supply flow path 
                Regarding claims 7-8 wherein the solenoid valve (45) in the open state is forcibly switched to the closed state by the displacement of the displacing portion (29, 38) when the pressure in the liquid supply flow path (37) is lower and/or higher than a predetermined pressure (Figures 1-3, col. 9, lines 7-41).
   Regarding claim 11, wherein the displacing portion (29, 38) moves a valve body (38) of the solenoid valve (45) so that the solenoid valve (45) in the open state is forcibly switched to the closed state (Figures 2-3, col. 14, lines 24-28).
   Regarding claim 12, wherein open and closed states of the solenoid valve (45) are forcibly switched by using the displacement of the displacing portion (29, 38) as a driving source (Figures 2-3, col. 14, lines 24-28).
                         
   It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the teaching of Yokouchi in the Kimura’s liquid supply system for the purpose of causing ink to quickly flow from an upstream side toward an downstream side.

Response to Applicant’s Arguments

The applicant’s arguments with respect to the prior art rejection have been carefully considered and have been traversed in view of the new grounds of rejection over the Yokouchi reference.  

Allowable Subject Matter

Claim 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejecting apparatus comprising a power supply circuit 
          
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853